        Case 5:19-cv-01214-NC Document 90 Filed 03/04/20 Page 1 of 2




 1   LESLIE J. GIRARD (SBN 098986)
     County Counsel
 2   SUSAN K. BLITCH (SBN 187761)
     Assistant County Counsel
 3   WILLIAM M. LITT (SBN 166614)
     Deputy County Counsel
 4   BRIAN P. BRIGGS (SBN 270766)
     Deputy County Counsel
 5   Monterey County Counsel
     168 W. Alisal Street, 3rd Floor
 6   Salinas, California 93901-2439
     Telephone: (831) 755-5045
 7   Facsimile: (831) 755-5283
     Email: littwm@co.monterey.ca.us
 8          briggsbp@co.monterey.ca.us
 9
     Attorneys for Defendant
10   COUNTY OF MONTEREY
11
                                        UNITED STATED DISTRICT COURT
12
                                       NORTHERN DISTRICT OF CALIFORNIA
13                                              San Jose Division

14    JAMES G. COLLINS;                                 CASE NO. 5:19-CV-01214-NC
15                                  Plaintiff,          DEFENDANT COUNTY OF
                                                        MONTEREY’S NOTICE OF NON-
16              vs.                                     OPPOSITION TO MOTION TO
                                                        INTERVENE FILED ON BEHALF OF
17    COUNTY OF MONTEREY,                               GWYN DE AMARAL
      a government entity;
18                                                      Hearing Date:        April 8, 2020
                                    Defendant.          Time:                1:00 p.m.
19                                                      Judge:               Nathanael Cousins
20                                                      Courtroom:           Courtroom #5, 4th Floor
                                                        Address              280 South First Street
21                                                                           San Jose, CA 95113

22   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD HEREIN:
23   YOU ARE HEREBY NOTIFIED that Defendant, COUNTY OF MONTEREY (“County”) has
24
     received and reviewed a Motion to Intervene filed on behalf of GYWN DE AMARAL. Pursuant
25
     to Civil Local Rules, Rule 7-3(b), the County hereby states that it takes no position with respect
26
     ///
27

28                                                    -1-
     James G. Collins v. County of Monterey, et al.                       Case No. 5:19-CV-01214-NC
     DEFENDANT COUNTY OF MONTEREY’S RESPONSE TO AMICUS CURIAE BRIEF
        Case 5:19-cv-01214-NC Document 90 Filed 03/04/20 Page 2 of 2




 1   to the Motion, neither opposing nor supporting it.

 2

 3    Dated: March 4, 2020                            LESLIE J. GIRARD, COUNTY COUNSEL
 4

 5                                                    By:   /s/Brian P. Briggs
                                                            BRIAN P. BRIGGS,
 6                                                          Deputy County Counsel
                                                            Attorneys for Plaintiff COUNTY OF
 7                                                          MONTEREY
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                          -2-
     James G. Collins v. County of Monterey, et al.                           Case No. 5:19-CV-01214-NC
     DEFENDANT COUNTY OF MONTEREY’S RESPONSE TO AMICUS CURIAE BRIEF
